Citation Nr: 0801856	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
tinnitus, gastroesophageal reflux disease, fatigue, dizziness 
and chest pain, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen claims seeking service connection for memory loss and 
skin rash, to include as due to undiagnosed illness.

3.  Entitlement to compensable ratings for residuals of 
fractured right fifth metacarpal and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1988 to March 1993.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran requested a Travel Board hearing in connection 
with his appeal.  Such a hearing was scheduled for January 
2007.  In a December 2006 letter in response to the notice of 
scheduling of his hearing, he stated that for medical reasons 
he would be unable to attend the hearing; he requested that 
the hearing be rescheduled.  The hearing was rescheduled for 
May 2007.  In an April 2007 letter, the veteran again stated 
that for medical reasons he would be unable to attend, and 
again requested that the hearing be rescheduled.  In support 
of his motion to reschedule the hearing, he submitted a 
December 2007 statement from his private physician, which 
notes that the veteran could not attend the May 2007 hearing 
because he was convalescing from back surgery.  The 
undersigned has reviewed the veteran's motion and determined 
that good cause for rescheduling the Travel Board hearing is 
shown.  See 38 C.F.R. §20.702(c)(2) (2007). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant when action on his part is required.


REMAND

As noted above, when the veteran submitted VA Forms 9 
(Appeals to Board of Veterans' Appeals) in March 2003, 
September 2003, December 2004 and February 2006, he requested 
a Travel Board hearing.  The Board has granted his motion to 
reschedule the Travel Board hearing for good cause shown.  
38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed 
with an adjudication of the veteran's claims without 
affording him an opportunity for such a hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to be scheduled for a Travel 
Board hearing at his local RO, and the 
case should then be processed in 
accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

